Citation Nr: 1757215	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  17-42 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include gastritis.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had unverified active service from July 1, 1945, to August 15, 1945, and had verified active service from October 1950 to October 1952.  The Veteran also reports additional service in 1945 and 1946 with the United States Maritime Service that is unverified.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the RO characterized the issue in the June 2011 rating decision and subsequent adjudications as an application to reopen a previously denied claim for service connection, due to the fact that the claim was previously denied in a final December 1954 rating decision. The Board notes, however, that since the time of that rating decision additional relevant service treatment records have been associated with the claims file in January 1955.  Pursuant to 38 C.F.R. § 3.156(c) (2017), the Board finds that, due to the newly submitted service treatment records, the issue must be reconsidered on a de novo basis, as opposed to determining whether new and material evidence has been received to reopen previously denied claims.  38 C.F.R. § 3.156(c).  The issue has been recharacterized on the title page accordingly.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (2012).



FINDING OF FACT

A chronic gastrointestinal disability was not manifest in service and is not otherwise related to the Veteran's active service.  


CONCLUSION OF LAW

A chronic gastrointestinal disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That a disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his current gastrointestinal problems had their onset in 1945 during his initial period of service with the United States Maritime Service.  The problems continued through his second period of service during the Korean War and to the present.

As noted above, the Veteran's service in the United States Maritime Service is unverified.  That said, the Veteran has submitted a personnel record documenting hospitalization at the U.S. Marine Hospital in Baltimore, Maryland from December 7, 1945, to December 20, 1945, and that prior to that date the Veteran had verified service on the SS Hadnot from October 3, 1945, to December 3, 1945.  In light of the foregoing, for the purpose of this decision only the Board will presume that the Veteran had service with the United States Maritime Service as alleged, that he experienced gastrointestinal problems during that period of service, and that he was hospitalized for gastrointestinal problems.

A September 1950 Report of Medical Examination prior to entrance into service included normal examination of all systems.  In a contemporaneous Report of Medical History, the Veteran reported a history of stomach problems and prior "gastric/nervousness."  An October 1952 Report of Medical Examination prior to separation included normal examination of all systems.  In a contemporaneous Report of Medical History, the Veteran reported a history of stomach problems and gastric nervousness in 1945 at the Marine Hospital in Baltimore, Maryland.

In a December 2010 statement, the Veteran indicated that he entered the Baltimore Marine Hospital in late 1945 while serving in the United States Maritime Service.  He was diagnosed with gastric neurosis and discharged in December 1945.  Thereafter, he had surgery on his nose to prevent mucus from draining into his stomach.  The physical problems with the stomach continued for the next few years and he saw two private physicians for the problems, both of whom had since passed away.

The Veteran was afforded a VA examination in April 2011.  The examiner noted review of the claims file and medical records.  The reported problem was "nervous stomach" or "gastric neurosis" from 1945.  Specifically, the Veteran described developing problems during volunteer service with the United States Maritime Service from 1945 to 1946.  He required hospitalization after being aboard his first tanker and when he did not improve after several months he was administratively discharged.  Later, he was drafted for the Korean War in 1950 and continued to experience the same symptoms, although after his initial training the symptoms improved and he successfully completed his duties as a command-staff jeep driver in Germany.  Since service, the Veteran had experienced intermittent bouts of stomach pain, nausea, vomiting, and diarrhea alternating with constipation.  The Veteran was hospitalized for diverticulitis in 2009.  Currently, the Veteran had good days and bad days.  Diagnostic testing and physical examination showed chronic gastritis, hiatal hernia, colon polyps, diverticulosis, and anemia.  As to etiology, the examiner could not resolve the issue of etiology without resort to speculation.  The rationale noted that the nexus between service and the current problems was not clear.  The gastric symptoms from the 1940s and 1950s appeared to be self-limited and did not result in any constitutional signs or symptoms and did not render the Veteran unfit for duty.  Indeed, the Veteran reported that he was told his symptoms were due to "nervous stomach" from being aboard ship, which was why he was initially separated from the Maritime Service.  He was able to complete his second period of service despite such symptoms, which improved after the first few months of service.  The examiner indicated, "That the veteran has had intermittent but frequent [symptoms] and signs of chronic gastritis over the last 50 years may or may not be related to the acute gastric illness / symptoms manifest while in [] maritime and/or military service."

A July 2015 letter from a VA treatment provider indicated, "I have been treating [the Veteran] in Primary Care at the West Palm Beach VA Medical Center since 1995 for symptoms related to chronic dyspepsia and/or gastrointestinal reflux and have previously noted a history of H. Pylori prior to 1995.  He remains on chronic daily antiacid [sic] therapy for symptoms management."

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a current chronic gastrointestinal disability that was incurred in or is otherwise related to service, to include his hospitalization in 1945.

The Board recognizes that the Veteran had gastrointestinal problems in 1945 that required hospitalization, as well as intermittent problems during his service during the Korean War.  In that regard, the provisions of section 3.303(b) must be considered.  However, the April 2011 VA examiner specifically considered the Veteran's reported in-service problems and concluded that they did not represent a chronic gastrointestinal disability.  In addition, 38 C.F.R. § 3.303(b) clearly establishes that the use of a label, such as the terms chronic or a diagnosis, is not adequate to establish the presence of underlying pathology.  Rather, there must be characteristic manifestations sufficient to identify the disease entity.  Here, upon review of the record, it was determined by a medical professional that the Veteran did not have the manifestations sufficient to establish he presence of a chronic disease process during service.  The Board also finds it potentially significant that the service treatment records from the Veteran's second period of service reference past gastrointestinal problems in 1945, but not current and ongoing issues.  Such documentation supports the Veteran's current reports that he had stomach problems at the beginning of his service during the Korean War, but that such symptoms abated significantly during that period of service.  Given the foregoing, the provisions of 38 C.F.R. § 3.303(b) do not apply.  

The crucial question, therefore, is whether it is at least as likely as not that the intermittent, but chronic gastritis symptoms (as defined by the April 2011 VA examiner) experienced for multiple decades after service are related to his active service.  As to the medical evidence of record, the June 2015 letter from the Veteran's VA treatment provider documents only a history of treatment from 1995 and does not address the original onset of the gastrointestinal problems.  The April 2011 VA examiner indicated only that the ongoing chronic symptoms "may or may not be related" to the incidents in service.  The Board finds such a conclusion to be an insufficient basis for granting entitlement to service connection, although the examiner explained in specific detail why a definitive opinion could not be rendered.  See, e.g., Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (doctor's statement that veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Bostain v. West, 11 Vet. App. 124, 127 (1998) (a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the Veteran's death was too speculative to be new and material evidence); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).  As such, there is no medical basis for granting entitlement to service connection for a gastrointestinal disability.

As to the Veteran's efforts to link a chronic gastrointestinal disability to his service, he certainly is competent to report physically observable symptoms, such as abdominal pain, nausea, and vomiting.  He also can competently relate what he has been told by medical professionals.  The difficulty here, however, is that the Veteran acknowledges that the medical professionals at the time of his in-service symptoms specifically attributed his symptoms to a different disease process than his current diagnoses.  Specifically, they concluded that his problems were due to a "nervous stomach" and/or mucus drainage into the stomach.  Similarly, the April 2011 VA examiner specifically considered the Veteran's reported in-service problems and concluded that they did not represent a chronic gastrointestinal disability and was unable to link the current chronic gastrointestinal disability to service.  The Board also finds the Veteran's representations problematic given that he acknowledges that he did not experience a continuity of the same symptoms and/or intensity of such symptoms from service.  In light of the foregoing, the Board finds the opinions of the competent medical professionals to be the most probative evidence of record as to the existence of a chronic disability manifesting during service and whether the current chronic gastrointestinal disability is related to service.  

As such, a finding of a chronic gastrointestinal disability manifesting in service is not warranted.  Similarly, the evidence is against finding that the current chronic gastrointestinal disability is otherwise related to service.  There is no medical evidence supporting such findings and, indeed, there is medical evidence against such findings.  The sole evidence supporting the grant of entitlement to service connection is the Veteran's allegations, which the Board finds insufficient in light of the other evidence of record.    

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for a gastrointestinal disability, to include gastritis, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


